Citation Nr: 0003309	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  93-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a left fibula fracture.

2.  Entitlement to service connection for a left hip disorder 
and a left knee disorder, claimed as secondary to the 
service-connected residuals of a left fibula fracture.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
back disorder, claimed as secondary to the service-connected 
residuals of a left fibula fracture.

4.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

Service connection was granted for residuals of a left fibula 
fracture by a January 1975 rating decision.  A noncompensable 
(zero percent) disability rating was assigned, effective 
September 10, 1974.  Subsequent claims for a compensable 
disability rating were denied by decisions of the Board of 
Veterans' Appeals (Board) dated in March 1982, August 1985, 
and August 1990.

The current claim of entitlement to a compensable disability 
rating for residuals of left fibula fracture is before the 
Board on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of entitlement to a total rating based on 
individual unemployability is before the Board on appeal from 
a January 1996 rating decision by the RO.

It is noted that the left fibula claim was previously before 
the Board in February 1995, April 1996, and July 1997, at 
which times it was remanded for additional development.  The 
issue of entitlement to a total rating based upon individual 
unemployability was also noted in the Board's July 1997 
remand.  As a preliminary matter, the Board finds that the RO 
has substantially complied with the directives of the 
previous remands.  Accordingly, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

Service connection for a back disorder, claimed as secondary 
to the service-connected residuals of a left fibula fracture 
was previously denied by the Board in August 1985.

Both the current back disorder claim, as well as the left hip 
and knee disorder claim, are before the Board on appeal from 
a May 1997 rating decision by the RO.

In a January 2000 statement, the veteran's representative 
contended that the veteran's correspondence and evidence 
raised the issue of entitlement to nonservice-connected 
pension.  As this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action.



REMAND

After the veteran's case was certified for return to the 
Board in April 1999, additional evidence was submitted by the 
veteran in May 1999.  Specifically, an October 1998 private 
medical evaluation of the veteran from the Michigan Medical 
Consultants.  It is noted that this evaluation report made 
findings pertinent to the veteran's left fibula, left hip and 
knee disorders, and back disorder claims.  However, this 
evidence was not accompanied by a waiver of initial RO 
consideration in accordance with 38 C.F.R. § 20.1304(c) 
(1999).

Additional evidence was subsequently submitted by the 
veteran, including a private medical statement dated in May 
1999 which is pertinent to his left fibula claim.  While this 
evidence appears to have been accompanied by a waiver of 
initial RO consideration by the veteran's local 
representative, the veteran's national representative 
contended in a January 2000 statement that this waiver was 
insufficient and was withdrawn.  Specifically, the waiver 
stated that the evidence had been submitted in conjunction 
with a Travel Board hearing, and the veteran has not had any 
personal hearing in conjunction with this case.  Accordingly, 
the Board concurs that this purported "waiver" is 
insufficient to satisfy the requirements of 38 C.F.R. § 
20.1304(c).

As noted above, the Board accepts the evidence submitted as 
pertinent to the left fibula, left hip and knee disorders, 
and back disorder claims.  Furthermore, the Board finds that 
the claim of entitlement to a total rating based on 
individual unemployability is inextricably intertwined with 
these issues.  Therefore, the case must be returned to the RO 
for review of the additional evidence and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (c).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

The RO should review the additional 
submitted by the veteran in support of 
his claims.  After completing any 
additional development deemed necessary, 
the RO should readjudicate the issues on 
appeal in light of the additional 
evidence added to the records assembled 
for appellate review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

